REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art failed to disclose assembly structures having a cylindrical body, a circular wall, three columnar protrusions protruding from the circular wall and a cylindrical boss as claimed such that the cylindrical boss has an annular wall with a thickness defined between an inner peripheral surface and an outer peripheral surface with the inner surface having alternately arranged curved and flat faces where the thickness at the flat faces is greater than the thickness at the curved faces and assembly structures can be assembled such that the three columnar protrusions of one assembly structure contact the outer peripheral surface of the boss the another assembly structure adjacent the flat face portions having the greater thickness.
The closest prior art of 9345981 which discloses an assembly structure with a cylindrical boss with a wall thickness and an inner peripheral surface with both flat and curved faces fails to disclose that the thicknesses of the wall at the flat and curved faces are different from one another and in 2016/0346708 which also discloses an assembly structure with a cylindrical portion having an inner periphery with both curved and straight sections but the straight sections are formed by braces configured to define gaps between the inner periphery and the straight sections such that it does not result in a wall thickness change and the cylindrical portion is not a boss and in both references the internal configuration is for enabling a protrusion to be positioned inside and in the case of the instant invention the configuration is critical for providing different frictional characteristics when the protrusions are attached about the outer wall to create a tactile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711